Citation Nr: 1718088	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  16-06 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 


INTRODUCTION

The Veteran had active duty from August 1951 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is service-connected for a back disability, rated at 40-percent disabling; bilateral hearing loss, rated at 30 percent; amputation #1 right index finger, rated at 20 percent; degenerative joint disease of the right middle finger, rated at 10 percent; bilateral radiculopathy of the lower extremities, rated at 10 percent each; and tinnitus, rated at 10 percent.  His combined evaluation is 80 percent.

The Veteran asserts that his service-connected disabilities standing alone alone, specifically his hearing loss, back condition, and bilateral radiculopathy, should warrant him an SMC rating, as well as states that he needs assistance putting his clothes on due to his right hand problems.  See April 2017 Appellant's Brief. 

The Veteran underwent a VA Aid and Attendance or Housebound examination in May 2015.  The Board finds that the May 2015 VAX for Aid and Attendance or Housebound examination report is inadequate because the examiner did not adequately contemplate the possible relationship between Veteran's service-connected conditions to his potential need for aid and attendance.   In the examination report, the examiner noted a diagnosis of blindness (a non-service connected disability), but did not note any diagnoses corresponding with Veteran's service-connected disabilities.  The examiner did not mention, or provide any analysis, with regard to Veteran's service-connected back disability, bilateral hearing loss, degenerative joint disease of the right index finger associated with amputation, bilateral radiculopathy of the lower extremities, or tinnitus.  The examiner did not provide any stated rationale for the conclusion that the Veteran's need for aid and attendance is not due to service connected disabilities.  

As such, the claim must be remanded for a supplemental opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the May 2015 VA examiner for a supplemental opinion, if available.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is in need of aid and attendance by reason of his service-connected disabilities, utilizing the criteria outlined in 38 C.F.R. § 3.352 (a).  The examiner should conduct a thorough review of all of the evidence of record.  The examiner is asked to focus on the service connected disabilities, back disability, bilateral hearing loss, degenerative joint disease of the right index finger associated with amputation, bilateral radiculopathy of the lower extremities, and tinnitus, and whether these disabilities render the Veteran in need of aid and attendance.  In the opinion, the VA examiner should specifically address whether the Veteran requires the aid and attendance of another individual to perform many of the activities of daily living solely because of or as the result of his service-connected disabilities, and whether is permanently housebound by reason of service-connected disability or disabilities.  A complete rationale should be provided for any opinion rendered.
2. Then, readjudicate the claim SMC based on the need for aid and attendance or housebound status.  If the benefits sought remain denied, provide the Veteran and his representative with a SSOC and allow an appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




